675 F.2d 669
INTERNATIONAL CITY BANK & TRUST CO., et al., Plaintiffs-Appellees,v.Joseph F. MORGAN and Johnnie Mae Morgan, Husband and Wife,Defendants-Appellants.
No. 77-3256.
United States Court of Appeals,Fifth Circuit.*
May 10, 1982.

Appeal from the United States District Court for the Northern District of Florida; Winston E. Arnow, Judge.
Louis K. Rosenbloum, D. L. Middlebrooks, Lefferts L. Mabie, Jr., Pensacola, Fla., for defendants-appellants.
Bert Lane, James M. Weber, Pensacola, Fla., for plaintiffs-appellees.
Before CHARLES CLARK, RONEY and HENDERSON, Circuit Judges.
PER CURIAM:


1
In this diversity mortgage foreclosure action defendants raised four issues on appeal.  The instant issues and facts are the same in all significant respects as the issues and facts in International City Bank & Trust Co., Etc., et al. v. Morgan Walton Properties, Inc., et al., slip op. p. ----, --- F.2d ----, filed this date, so that our resolution of that case in favor of plaintiffs-appellees controls our decision here.  Accordingly, the decision of the district court is AFFIRMED.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980